	  
	     Case 1:19-cv-00533-JGK-DCF Document 166 Filed 06/24/21 Page 1 of 2


Law Offices of Michael W. Ayotte
  


VIA ECF

The Honorable Debra Freeman                                                         June 24, 2021
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

        Re:    Watson v. NY DOE 2, et al. (1:19-cv-00533-JGK-DCF)
               Plaintiff’s Request for an Extension of Rebuttal Expert Disclosure Currently Set
               for June 25, 2021

Dear Judge Freeman,

        I represent Plaintiff Ralph M. Watson in this case. On May 25, 2021, Defendant NY Doe
2 disclosed and served the expert report of Dr. Sarah Boyd, who was retained to provide general
testimony regarding sexual violence and harassment. At that time I was out of the country on
vacation through May 31, 2021. Upon my return, I immediately sought to retain a rebuttal
expert but was unable to locate a suitable qualified expert with the ability to provide a rebuttal
report by the June 25th deadline. I then retained the expert search firm Expert Institute on June 4,
2021. It was not until June 23, 2021, after an extensive search, that I was finally able to retain a
qualified forensic psychiatrist, Dr. Lama Bazzi, to provide an expert rebuttal report, but she will
be unable to provide anything other a brief summary of her expected testimony by the current
June 25, 2021 deadline.

        On June 23, 2021, I contacted counsel for NY Doe 2 (and all other counsel) via email and
requested a brief extension of the current deadline to allow Dr. Bazzi sufficient time to review all
relevant case materials, including the deposition transcripts of Plaintiff and NY Doe 2. Dr. Bazzi
has indicated she can prepare a full rebuttal report by July 9, 2021. This short extension will in
no way be prejudicial to NY Doe 2, nor alter any other current deadlines, given that expert
depositions can still be completed by the current deadline of July 26, 2021. On June 24th,
counsel for NY Doe 2 responded that they would not agree the requested extension but would
“agree to a short extension to June 29 for Plaintiff to submit his expert rebuttal report, but
nothing further.” Unfortunately, such a short extension, especially considering that two of the
four extra days offered are weekend days, is insufficient for Dr. Bazzi to provide a complete
rebuttal report.

         There have been two previous continuances of the discovery and other related deadlines
in this case. The first extension was a 60-day extension stipulated to by all the parties, and
approved by the Court on February 10, 2021. ECF 132-133. The second extension was jointly
requested by the parties on April 8, 2021 and approved by the Court on April 20, 2021. ECF
148, 153.
	  
	     Case 1:19-cv-00533-JGK-DCF Document 166 Filed 06/24/21 Page 2 of 2
	  
	  
Law Offices of Michael W. Ayotte
	  

        Because no other deadlines will be affected by Plaintiff’s reasonable request and the
obvious importance of such a rebuttal report to a fair determination of the matter on the merits,
Plaintiff respectfully requests that the Court grant an extension of the current deadline to July 9,
2021.


                                              Respectfully submitted,

                                                s/ Michael W. Ayotte
                                              _____________________________________
                                              Michael W. Ayotte
                                              Law Offices of Michael W. Ayotte
                                              2629 Manhattan Avenue, Suite 144
                                              Hermosa Beach, CA 90254
                                              Telephone: (310) 343-1864
                                              Email: mayotte@clientfirstlegalsolutions.com
                                              Attorneys for Plaintiff
                                              RALPH M. WATSON

cc: All counsel of record via ECF




	                                                2	  
